DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments Received
Amendments to the claims were received on 7 Mar 2022 and are hereby entered.

Status of the Claims
Canceled: 2, 12, 26, 29 and 30
Examined herein: 1, 3–11, 13–25, 27, 28, 31 and 32

Withdrawn Rejections
All rejections of claims 12, 26, 29 and 30 are hereby withdrawn; their cancelation moots the rejections.
The rejection of claims 1, 3–11, 13–25, 27, 28, 31 and 32 under 35 USC § 101 is hereby withdrawn in view of Applicant's amendments, and persuasive argument that the claims now integrate the abstract idea into the practical application of administering carbohydrate or insulin (Reply, p. 10).

Reasons for Allowance
The prior art neither teaches, nor renders obvious, a glucose monitoring device that includes a follow-up safety check, wherein "the follow-up safety check is performed at a time which precedes the proposed time by a predetermined time period or is performed after a predetermined time period following the warning signal wherein each even has a specific predefined time period" as recited in claim 1.  Further, the prior art neither teaches nor renders obvious a glucose monitoring device 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
All claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631